t c memo united_states tax_court george p brown petitioner v commissioner of internal revenue respondent docket no filed date george p brown pro_se reginald r corlew for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to claim head_of_household filing_status and whether petitioner is entitled to a casualty_loss deduction some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in miami florida on the date the petition was filed in this case petitioner works as a bus driver for the metropolitan dade county transit agency during petitioner rented a house in the miami area he lived there with his wife and his two children tawana and xavier until date when he and his wife separated the house that petitioner rented was destroyed when hurricane andrew struck the miami area in he sustained a loss of nearly all of his personal_property petitioner did not have renter's insurance coverage at the time of the loss the first issue for decision is whether petitioner is entitled to claim head_of_household filing_status for in the statutory_notice_of_deficiency respondent determined that petitioner's proper filing_status for is married filing separate respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 in pertinent part an individual may be considered a head of a household if and only if such individual is not married at the close of his taxable_year sec_2 an individual who is legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_2 a in pertinent part an individual is treated as not married at the close of the taxable_year if such individual's spouse was not a member of such individual's household during the last months of the taxable_year sec_2 b petitioner testified that he and his wife were never legally_separated but that they lived apart from date until since he was not legally_separated and his wife was a member of his household during july and date we find that petitioner was married at the close of his taxable_year accordingly we hold that petitioner is not entitled to claim head_of_household filing_status for respondent's determination on this issue is sustained the second issue for decision is whether petitioner is entitled to a casualty_loss deduction petitioner claimed a casualty_loss in the amount of dollar_figure on his amended_return after accounting for certain limitations petitioner claimed a casualty_loss deduction in the amount of dollar_figure respondent disallowed the claimed deduction in the statutory_notice_of_deficiency deductions are strictly a matter of legislative grace and petitioner bears the burden of proving his entitlement to any deductions claimed rule a 503_us_79 292_us_435 petitioner's burden includes the requirement that he substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual's nonbusiness property the deduction is limited to losses that arise from fire storm shipwreck or other_casualty or from theft sec_165 sec_165 provides that any casualty_loss deduction of an individual is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure sec_165 further limits the deduction to the amount that the aggregate of the losses for the taxable_year in excess of the sec_165 limitation of dollar_figure per casualty exceeds percent of the individual's adjusted_gross_income for the taxable_year the proper measure of the amount of the loss sustained is the difference between the fair_market_value of the property immediately before and after the casualty not to exceed its adjusted_basis 305_us_468 70_tc_391 sec_1 b income_tax regs since petitioner's adjusted_gross_income for is dollar_figure he is entitled to a casualty_loss deduction only if he proves that he sustained a loss in excess of dollar_figure petitioner submitted a number of photographs as evidence of the damage caused to his home by hurricane andrew based on these photographs we are convinced that petitioner sustained a casualty_loss during however petitioner failed to substantiate the amount of the loss claimed on his return he submitted no receipts showing the value of his damaged property in the event that a taxpayer establishes that he has incurred a deductible loss but is unable to substantiate the precise amount of the loss we may estimate the amount of the deductible loss bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the loss is of his own making 39_f2d_540 2d cir see eg daniel v commissioner tcmemo_1997_328 in order to make such an estimate the taxpayer must present evidence sufficient to provide some rational basis upon which an this amount includes the sec_165 limitation of dollar_figure and the sec_165 limitation of dollar_figure dollar_figure x estimate may be made 85_tc_731 petitioner compiled a list of items that were destroyed by hurricane andrew the list contains petitioner's own estimates of their values at trial petitioner testified that several of the items on the list were owned by his landlord in addition he admitted that much of his property was several years old when it was destroyed finally he did not include on the list the automobiles claimed on his amended_return as a loss after reviewing petitioner's list and considering his testimony we estimate petitioner's loss from hurricane andrew to be dollar_figure after taking into account the sec_165 limitations petitioner's allowable casualty_loss deduction is dollar_figure since petitioner has not claimed any other itemized_deductions we hold that he is only entitled to the standard_deduction for an individual filing as married filing separate which is greater than his allowable casualty_loss deduction to reflect the foregoing decision will be entered for respondent
